Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive.   
Applicant argues that newly added limitation “performing at least one of cell reselection or cell selection based at least in part on a preference for cells that indicate availability of a feature in which the UE is interested over cells that indicate unavailability of the feature in which the UE is interested or cells that do not indicate availability of the feature in which the UE is interested based on at least one of the first list or the second list” is not taught by the combination of Zee and Djordejevic (Remarks, pages 12-13).  This argument is not persuasive since Zee teaches a priority parameter where “the priority parameter in the list may indicate which slice in the equivalent PLMN is most suitable for the wireless device” in paragraph 0138.  The phrase “availability of a feature in which the UE is interested” and “unavailability of the feature the UE is interested” are broadly and reasonably interpreted to include “suitability of the wireless device” such that a high priority parameter in Zee would have indicated the availability of the feature and a low priority parameter would have indicated the unavailability of the feature to the UE.  Thus, Zee’s UE performs a cell selection based on a preference for cells that indicate availability of a feature in which the UE is interested (i.e. suitability of the equivalent networks and network slices) by using the priority indication to determine which of the equivalent networks and network slices it should try to connect to first (paragraph 0173). 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4,8-9,11-12,14-15,25,31,33 and 35-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zee et al. (US 2019/0028941 A1)  in view of Djordjevic et al. (US 2018/0191782 A1).
With respect to  independent claims 1, 25, 31, 33, 40, 49, 50 and 51, primary reference Zee teaches the signaling of lists of network slices (“Equivalent slice list”) for features available (i.e. white list) to the wireless device for cell reselection in paragraphs 0129, 0131 and 0162 (see claim mapping below).  Zee does not teach a second list of features indicated as unavailable (i.e. black list) in the cell.  However, secondary reference Djordjevic explicitly teaches providing a white list indicating access types allowed or a black list indicating which access types are not allowed in network slices (paragraphs 0080 and 0083).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a black list indicating unavailable network slices in Zee as explicitly suggested by Djordjevic since a skilled artisan would have been motivated to provide the wireless device a comprehensive list of all access types that are separated by those access types which are allowed and those access types which are not allowed by the cell for the reason that there are a plurality of access types and receiving a full list of allowable access types or all not allowable access types or both lists would have resulted in unnecessary signaling between the wireless device and the cell since the wireless device would have the comprehensive information it needs to select/reselect an appropriate cell/network slice.  
With respect to the newly added limitation “performing at least one of cell reselection or cell selection based at least in part on a preference for cells that indicate availability of a feature in which the UE is interested over cells that indicate unavailability of the feature in which the UE is interested or cells that do not indicate availability of the feature in which the UE is interested based on at least one of the first list or the second list,”  Zee teaches a priority parameter where “the priority parameter in the list may indicate which slice in the equivalent PLMN is most suitable for the wireless device” in paragraph 0138.  The phrase “availability of a feature in which the UE is interested” and “unavailability of the feature the UE is interested” are broadly and reasonably interpreted to include “suitability of the wireless device” such that a high priority parameter in Zee would have indicated the availability of the feature and a low priority parameter would have indicated the unavailability of the feature to the UE.  Thus, Zee’s UE performs a cell selection based on a preference for cells that indicate availability of a feature in which the UE is interested (i.e. suitability of the equivalent networks and network slices) by using the priority indication to determine which of the equivalent networks and network slices it should try to connect to first (paragraph 0173). 
Note that the first list and second list are claimed as alternatives such that one or the other need not be provided.  Note that the claim limitation states “a first list of one or more first features” such that one first feature that is available at the cell meets that broadest reasonable interpretation of the claim limitation.
	With respect to the claims, references to the prior art appear in parenthesis.  
Claims
1. A method for wireless communications at a user equipment (UE) (Primary reference Zee’s UE receiving signaling of network slices from network entity RAN node 12 in Figure 10)   , comprising:
 obtaining signaling of at least one of: 
a first list of one or more first features indicated as available in a first cell (Primary reference Zee teaches providing a white list indicating network slices supported by each cell in step 1102 of Figure 11 and paragraph 0146)  , the one or more first features comprising one or more of Enhanced mobile broadband (eMBB), millimeter wave (mmW), massive machine-type communication (mMTC), ultra-reliable low latency communication (URLLC), Internet of everything (IoE), and vehicular communications (Primary reference Zee teaches that the network slices support features associated with various communication protocols in paragraph 0053-0054 and that the slice support information in the list in paragraph 0131 indicates the supported features of the various communication protocols)  ,  or 
a second list of one or more second features indicated as unavailable in the first cell (Secondary reference  Djordjevic teaches providing a black list indicating which access types are not allowed for a network slice in paragraphs 0080 and 0083, where it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a comprehensive list (i.e. both a black list and white list) of available/unavailable features for the reason that a skilled artisan would have been motivated to reduce the amount of signaling between the wireless device and the cell )  , the one or more second features comprising one or  more of eMBB, mmW, mMTC, URLLC, IoE, and vehicular communication (Primary reference Zee teaches the various communication protocols in paragraph 0054)   ; and 
performing at least one of cell reselection or cell selection (Primary reference Zee teaches cell reselection based on the white list in paragraph 0131)  based at least in part on 
a preference for cells that indicate availability of a feature in which the UE is interested over cells that indicate unavailability of the feature in which the UE is interested or cells that do not  indicate availability of the feature in which the UE is interested based on at least one of the first list or the second list  (Primary reference Zee teaches a priority parameter that the wireless device uses to determine which of the equivalent networks and network slices it should try to connect to first (i.e. preference for cells) in paragraph 0173, where the priority parameter indicates which slice is most suitable for the wireless device (i.e. availability/unavailability of features for the UE) in paragraph 0138 )    . 

2. The method of claim 1, wherein at least one of the one or more first features or the one or more second features is identified by one or more network slices (Primary reference Zee teaches providing a white list indicating access types allowed for a network slice in paragraphs 0129 and 0162).

3. The method of claim 1, wherein:
 only signaling of the first list is obtained (Primary reference Zee teaches providing a while list indicating network slices supported by each cell in step 1102 of Figure 11 and paragraph 0146).

4. The method of claim 3, further comprising obtaining signaling indicating that the first cell lacks support for features other than the one or more first features (Secondary reference Djordjevic teaches providing a black list indicating which access types are not allowed for a network slice in paragraphs 0080 and 0083, where it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide both the white list of Zee and the black list of Djordjevic for the reason that a skilled artisan would have been motivated to provide a comprehensive list of all types to reduce the amount of signaling between the wireless device and the cell)  .

8. The method of claim 1, wherein: only signaling of the second list is obtained  (Secondary reference Djordjevic teaches providing a black list indicating which access types are not allowed for a network slice in paragraphs 0080 and 0083, where it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a white list or black list for the reason that Djordjevic teaches that they are known alternatives in paragraph 0079  )  ; and the performing is based at least in part on considering that the first cell supports features other than the one or more second features ( Primary reference Zee teaches providing slice support information about supported slices (i.e. absence of the supported slice would have indicated that these features are unavailable) in all PLMNs so that an Equivalent PLMNs list is available to the wireless device in paragraph 0131) .

9. The method of claim 8, further comprising obtaining  signaling indicating that the first cell supports features other than the one or more second features (Primary reference Zee teaches providing a white list indicating access types allowed for a network slice in paragraphs 0129 and 0162).

11. The method of claim 1, wherein: 
only signaling of the second list is obtained  (Secondary reference Djordjevic teaches providing a black list indicating which access types are not allowed for a network slice in paragraphs 0080 and 0083, where it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a white list or black list for the reason that Djordjevic teaches that they are known alternatives in paragraph 0079  )  ; and 
the performing is based at least in part on considering that the first cell  lacks support for features other than the one or more second features (Primary reference Zee provides a positive indication of a supported network slice  in paragraph 0131 which also implicitly provides a negative indication when a particular network slice is not positively indicated as supported since Zee is introducing an efficient manner of reducing the risk or erroneous and rejected connection requests for a wireless device in paragraph 0129 by providing supported information which by implication unsupported information to those not positively indicated).

12. The method of claim 11, further comprising obtaining signaling indicating that the first cell lacks support for features other than the one or more second features (Secondary reference Djordjevic teaches providing a black list indicating which access types are not allowed for a network slice in paragraphs 0080 and 0083, where it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a white list or black list for the reason that Djordjevic teaches that they are known alternatives in paragraph 0079  )  .

14. The method of claim 1, further comprising: 
maintaining, based on a history of one or more cells the UE has camped on, one or more lists indicating availability (Primary reference Zee teaches providing a white list indicating network slices supported by each cell including cells that the wireless device has camped on in paragraph 0129 for cell selection or reselection) or unavailability (Secondary reference Djordjevic teaches providing a black list indicating which access types are not allowed for a network slice in paragraphs 0080 and 0083, where it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a white list or black list for the reason that Djordjevic teaches that they are known alternatives in paragraph 0079  ) of one or more features for each of the one or more cells; and 
wherein the performing is based at least in part on the one or more features listed in the one or more lists (Primary reference Zee teaches cell reselection based on the white list in paragraph 0131).

15. The method of claim 1, further comprising: 
obtaining information regarding availability (Primary reference Zee teaches providing a white list indicating network slices supported by each cell in step 1102 of Figure 11 and paragraph 0146) or unavailability (Secondary reference Djordjevic teaches providing a black list indicating which access types are not allowed for a network slice in paragraphs 0080 and 0083, where it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a white list or black list for the reason that Djordjevic teaches that they are known alternatives in paragraph 0079  )  of one or more features in each of one or more neighboring cells of the first cell; and 
wherein the performing is based at least in part on the information (Primary reference Zee teaches cell reselection based on the white list in paragraph 0131).

25. A method for wireless communications at a user equipment (UE) (Primary reference Zee’s UE receiving signaling of network slices from network entity RAN node 12 in Figure 10), comprising: 
obtaining signaling of at least one of: 
a first list of one or more first services indicated as available in a first cell (Primary reference Zee teaches providing a while list indicating network slices supported by each cell in step 1102 of Figure 11 and paragraph 0146),  and 
a second list of one or more second services indicated as unavailable in the first cell (Secondary reference Djordjevic teaches providing a black list indicating which access types are not allowed for a network slice in paragraphs 0080 and 0083, where it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a white list or black list for the reason that Djordjevic teaches that they are known alternatives in paragraph 0079  ); and 
performing at least one of cell reselection or cell selection (Primary reference Zee teaches cell reselection based on the white list in paragraph 0131) based at least in part on 
preference for cells that indicate availability of a service in which the UE is interested over cells that indicate unavailability of the service in which the UE is interested or cells that do not  indicate availability of the service in which the UE is interested based on first list and  the second list (Primary reference Zee teaches a priority parameter that the wireless device uses to determine which of the equivalent networks and network slices it should try to connect to first (i.e. preference for cells) in paragraph 0173, where the priority parameter indicates which slice is most suitable for the wireless device (i.e. availability/unavailability of features for the UE) in paragraph 0138 ) . 

31. A user equipment (UE) (Primary reference Zee’s UE receiving signaling of network slices from network entity RAN node 12 in Figure 10)   , comprising:
a receiver;
a memory comprising instructions; and 
a processor configured to execute the instructions and cause the UE to: 
receive, via the receiver,  signaling of at least one of: 
a first list of one or more first features indicated as available in a first cell (Primary reference Zee teaches providing a white list indicating network slices supported by each cell in step 1102 of Figure 11 and paragraph 0146)  , the one or more first features comprising one or more of Enhanced mobile broadband (eMBB), millimeter wave (mmW), massive machine-type communication (mMTC), ultra-reliable low latency communication (URLLC), Internet of everything (IoE), and vehicular communications (Primary reference Zee teaches that the network slices support features associated with various communication protocols in paragraph 0053-0054 and that the slice support information in the list in paragraph 0131 indicates the supported features of the various communication protocols)  ,   or 
a second list of one or more second features indicated as unavailable in the first cell (Secondary reference  Djordjevic teaches providing a black list indicating which access types are not allowed for a network slice in paragraphs 0080 and 0083, where it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a comprehensive list (i.e. both a black list and white list) of available/unavailable features for the reason that a skilled artisan would have been motivated to reduce the amount of signaling between the wireless device and the cell ); the one or more second features comprising one or  more of eMBB, mmW, mMTC, URLLC, IoE, and vehicular communication (Primary reference Zee teaches the various communication protocols in paragraph 0054)and 
perform at least one of cell reselection or cell selection based at least in part on  
a preference for cells that indicate availability of a feature in which the UE is interested over cells that indicate unavailability of the feature in which the UE is interested or cells that do not  indicate availability of the feature in which the UE is interested based on at least one of the first list or the second list (Primary reference Zee teaches a priority parameter that the wireless device uses to determine which of the equivalent networks and network slices it should try to connect to first (i.e. preference for cells) in paragraph 0173, where the priority parameter indicates which slice is most suitable for the wireless device (i.e. availability/unavailability of features for the UE) in paragraph 0138 )    . 

33. A user equipment (UE) (Primary reference Zee’s UE receiving signaling of network slices from network entity RAN node 12 in Figure 10)  , comprising: 
a receiver;
a memory comprising instruction;  and 
a processor configured to execute the instructions and cause the UE to: 
receive, via the receiver, signaling of at least one of: 
a first list of one or more first services indicated as available in a first cell (Primary reference Zee teaches providing a white list indicating network slices supported by each cell in step 1102 of Figure 11 and paragraph 0146)  , and 
a second list of one or more second services indicated as unavailable in the first cell (Secondary reference  Djordjevic teaches providing a black list indicating which access types are not allowed for a network slice in paragraphs 0080 and 0083, where it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a comprehensive list (i.e. both a black list and white list) of available/unavailable features for the reason that a skilled artisan would have been motivated to reduce the amount of signaling between the wireless device and the cell )  ; and 
perform at least one of cell reselection or cell selection based at least in part on  
a preference for cells that indicate availability of a service in which the UE is interested over cells that indicate unavailability of the service in which the UE is interested or cells that do not  indicate availability of the service in which the UE is interested based on first list and  the second list (Primary reference Zee teaches a priority parameter that the wireless device uses to determine which of the equivalent networks and network slices it should try to connect to first (i.e. preference for cells) in paragraph 0173, where the priority parameter indicates which slice is most suitable for the wireless device (i.e. availability/unavailability of features for the UE) in paragraph 0138 )    . 

35. (New) The method of claim 1, wherein the first cell comprises at least one of a first coverage area of a first base station or the first base station serving the first coverage area (Primary reference Zee teaches the cell comprises a coverage area of a base station in paragraph 0118)  .

36. (New) The method of claim 1, wherein the performing is based at least in part on considering that the first cell lacks support for features other than the one or more first features (Secondary reference  Djordjevic teaches providing a black list indicating which access types are not allowed for a network slice in paragraphs 0080 and 0083, where it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a comprehensive list (i.e. both a black list and white list) of available/unavailable features for the reason that a skilled artisan would have been motivated to reduce the amount of signaling between the wireless device and the cell )  .

37. (New) The method of claim 25, wherein the first cell comprises at least one of a first coverage area of a first base station or the first base station serving the first coverage area (Primary reference Zee teaches the cell comprises a coverage area of a base station in paragraph 0118).

   	38. (New) The method of claim 25, wherein the one or more first services comprises at least one of Enhanced mobile broadband (eMBB), millimeter wave (mmW), massive machine-type communication (mMTC), ultra-reliable low latency communications (URLLC), Internet of everything (IoE), or vehicular communications, and wherein the one or more second services comprises at least one of eMBB, mmW, mMTC, URLLC, IoE, or vehicular communications (Primary reference Zee teaches that the network slices support features associated with various communication protocols in paragraph 0053-0054 and that the slice support information in the list in paragraph 0131 indicates the supported features of the various communication protocols)  .

39. (New) The method of claim 25, wherein the performing is based at least in part on considering that the first cell lacks support for services other than the one or more first services (Secondary reference  Djordjevic teaches providing a black list indicating which access types are not allowed for a network slice in paragraphs 0080 and 0083, where it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a comprehensive list (i.e. both a black list and white list) of available/unavailable features for the reason that a skilled artisan would have been motivated to reduce the amount of signaling between the wireless device and the cell )  .

40. (New) An apparatus for wireless communication (Primary reference Zee’s UE receiving signaling of network slices from network entity RAN node 12 in Figure 10)   , comprising: 
an interface configured to obtain at least one of: a first list of one or more first features indicated as available in a first cell (Primary reference Zee teaches providing a white list indicating network slices supported by each cell in step 1102 of Figure 11 and paragraph 0146)  , the one or more first features comprising one or more of Enhanced mobile broadband (eMBB), millimeter wave (mmW), massive machine-type communication (mMTC), ultra-reliable low latency communications (URLLC), Internet of everything (IoE), and vehicular communications (Primary reference Zee teaches that the network slices support features associated with various communication protocols in paragraph 0053-0054 and that the slice support information in the list in paragraph 0131 indicates the supported features of the various communication protocols)  , or a second list of one or more second features indicated as unavailable in the first cell (Secondary reference  Djordjevic teaches providing a black list indicating which access types are not allowed for a network slice in paragraphs 0080 and 0083, where it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a comprehensive list (i.e. both a black list and white list) of available/unavailable features for the reason that a skilled artisan would have been motivated to reduce the amount of signaling between the wireless device and the cell ), the one or more second features comprising one or more of eMBB, mmW, mMTC, URLLC, IoE, and vehicular communications (Primary reference Zee teaches the various communication protocols in paragraph 0054); and 
at least one processor configured to perform at least one of cell reselection or cell selection based at least in part on a preference for cells that indicate availability of a feature in which the apparatus is interested over cells that indicate unavailability of the feature in which the apparatus is interested, or cells that do not indicate availability of the feature in which the apparatus is interested based on at least one of the first list or the second list (Primary reference Zee teaches a priority parameter that the wireless device uses to determine which of the equivalent networks and network slices it should try to connect to first (i.e. preference for cells) in paragraph 0173, where the priority parameter indicates which slice is most suitable for the wireless device (i.e. availability/unavailability of features for the UE) in paragraph 0138 )    .

41. (New) The apparatus of claim 40, wherein the first cell comprises at least one of a first coverage area of a first base station or the first base station serving the first coverage area (Primary reference Zee teaches the cell comprises a coverage area of a base station in paragraph 0118).

42. (New) The apparatus of claim 40, wherein the at least one processor is configured to perform the at least one of cell reselection or cell selection based at least in part on considering that the first cell lacks support for features other than the one or more first features (Secondary reference  Djordjevic teaches providing a black list indicating which access types are not allowed for a network slice in paragraphs 0080 and 0083, where it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a comprehensive list (i.e. both a black list and white list) of available/unavailable features for the reason that a skilled artisan would have been motivated to reduce the amount of signaling between the wireless device and the cell )  .

43. (New) The apparatus of claim 40, wherein the interface is further configured to obtain an indication that the first cell lacks support for features other than the one or more first features (Secondary reference  Djordjevic teaches providing a black list indicating which access types are not allowed for a network slice in paragraphs 0080 and 0083, where it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a comprehensive list (i.e. both a black list and white list) of available/unavailable features for the reason that a skilled artisan would have been motivated to reduce the amount of signaling between the wireless device and the cell )  .

44. (New) The apparatus of claim 40, wherein the at least one processor is configured to perform the at least one of cell reselection or cell selection based at least in part on considering that the first cell supports features other than the one or more second features (Secondary reference  Djordjevic teaches providing a black list indicating which access types are not allowed for a network slice in paragraphs 0080 and 0083, where it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a comprehensive list (i.e. both a black list and white list) of available/unavailable features for the reason that a skilled artisan would have been motivated to reduce the amount of signaling between the wireless device and the cell )  .

45. (New) The apparatus of claim 44, wherein the interface is further configured to obtain an indication that that the first cell supports features other than the one or more second features (Secondary reference  Djordjevic teaches providing a black list indicating which access types are not allowed for a network slice in paragraphs 0080 and 0083, where it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a comprehensive list (i.e. both a black list and white list) of available/unavailable features for the reason that a skilled artisan would have been motivated to reduce the amount of signaling between the wireless device and the cell )  .

46. (New) The apparatus of claim 40, wherein the at least one processor is configured to perform the at least one of cell reselection or cell selection based at least in part on considering that the first cell lacks support for features other than the one or more second features (Secondary reference  Djordjevic teaches providing a black list indicating which access types are not allowed for a network slice in paragraphs 0080 and 0083, where it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a comprehensive list (i.e. both a black list and white list) of available/unavailable features for the reason that a skilled artisan would have been motivated to reduce the amount of signaling between the wireless device and the cell )  .

47. (New) The apparatus of claim 46, wherein the interface is further configured to obtain an indication that the first cell lacks support for features other than the one or more second features (Secondary reference  Djordjevic teaches providing a black list indicating which access types are not allowed for a network slice in paragraphs 0080 and 0083, where it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a comprehensive list (i.e. both a black list and white list) of available/unavailable features for the reason that a skilled artisan would have been motivated to reduce the amount of signaling between the wireless device and the cell )  .

48. (New) The apparatus of claim 40, wherein the interface is further configured to obtain information regarding availability or unavailability of one or more features in each of one or more neighboring cells of the first cell (Primary reference Zee teaches neighboring cells in Figure 8), and wherein the at least one processor is configured to perform the at least one of cell reselection or cell selection based at least in part on the information (Secondary reference  Djordjevic teaches providing a black list indicating which access types are not allowed for a network slice in paragraphs 0080 and 0083, where it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a comprehensive list (i.e. both a black list and white list) of available/unavailable features for the reason that a skilled artisan would have been motivated to reduce the amount of signaling between the wireless device and the cell )  .

49. (New) An apparatus for wireless communication (Primary reference Zee’s UE receiving signaling of network slices from network entity RAN node 12 in Figure 10)   , comprising: 
an interface configured to obtain: a first list of one or more first services indicated as available in a first cell (Primary reference Zee teaches providing a white list indicating network slices supported by each cell in step 1102 of Figure 11 and paragraph 0146)  , and a second list of one or more second services indicated as unavailable in the first cell (Secondary reference  Djordjevic teaches providing a black list indicating which access types are not allowed for a network slice in paragraphs 0080 and 0083, where it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a comprehensive list (i.e. both a black list and white list) of available/unavailable features for the reason that a skilled artisan would have been motivated to reduce the amount of signaling between the wireless device and the cell ); and 
at least one processor configured to perform at least one of cell reselection or cell selection based at least in part on a preference for cells that indicate availability of a service in which the apparatus is interested over cells that indicate unavailability of the service in which the apparatus is interested or cells that do not indicate availability of the service in which the apparatus is interested based on the first list and the second list (Primary reference Zee teaches a priority parameter that the wireless device uses to determine which of the equivalent networks and network slices it should try to connect to first (i.e. preference for cells) in paragraph 0173, where the priority parameter indicates which slice is most suitable for the wireless device (i.e. availability/unavailability of features for the UE) in paragraph 0138 )    .

50. (New) An apparatus for wireless communication (Primary reference Zee’s UE receiving signaling of network slices from network entity RAN node 12 in Figure 10)   , comprising: 
means for obtaining signaling of at least one of: a first list of one or more first features indicated as available in a first cell (Primary reference Zee teaches providing a white list indicating network slices supported by each cell in step 1102 of Figure 11 and paragraph 0146)  , the one or more first features comprising one or more of Enhanced mobile broadband (eMBB), millimeter wave (mmW), massive machine-type communication (mMTC), ultra-reliable low latency communications (URLLC), Internet of everything (IoE), and vehicular communications (Primary reference Zee teaches that the network slices support features associated with various communication protocols in paragraph 0053-0054 and that the slice support information in the list in paragraph 0131 indicates the supported features of the various communication protocols)  , or a second list of one or more second features indicated as unavailable in the first cell (Secondary reference  Djordjevic teaches providing a black list indicating which access types are not allowed for a network slice in paragraphs 0080 and 0083, where it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a comprehensive list (i.e. both a black list and white list) of available/unavailable features for the reason that a skilled artisan would have been motivated to reduce the amount of signaling between the wireless device and the cell ), the one or more second features comprising one or more of eMBB, mmW, mMTC, URLLC, IoE, and vehicular communications (Primary reference Zee teaches the various communication protocols in paragraph 0054); and 
means for performing at least one of cell reselection or cell selection based at least in part on a preference for cells that indicate availability of a feature in which the apparatus is interested over cells that indicate unavailability of the feature in which the apparatus is interested or cells that do not indicate availability of the feature in which the apparatus is interested based on at least one of the first list or the second list (Primary reference Zee teaches a priority parameter that the wireless device uses to determine which of the equivalent networks and network slices it should try to connect to first (i.e. preference for cells) in paragraph 0173, where the priority parameter indicates which slice is most suitable for the wireless device (i.e. availability/unavailability of features for the UE) in paragraph 0138 )    .

51. (New) An apparatus for wireless communications (Primary reference Zee’s UE receiving signaling of network slices from network entity RAN node 12 in Figure 10)   , comprising:
 means for obtaining signaling of at least one of: a first list of one or more first services indicated as available in a first cell (Primary reference Zee teaches providing a white list indicating network slices supported by each cell in step 1102 of Figure 11 and paragraph 0146)  , and a second list of one or more second services indicated as unavailable in the first cell (Secondary reference  Djordjevic teaches providing a black list indicating which access types are not allowed for a network slice in paragraphs 0080 and 0083, where it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a comprehensive list (i.e. both a black list and white list) of available/unavailable features for the reason that a skilled artisan would have been motivated to reduce the amount of signaling between the wireless device and the cell ); and 
means for performing at least one of cell reselection or cell selection based at least in part on a preference for cells that indicate availability of a service in which the apparatus is interested over cells that indicate unavailability of the service in which the apparatus is interested or cells that do not indicate availability of the service in which the apparatus is interested based on the first list and the second list (Primary reference Zee teaches a priority parameter that the wireless device uses to determine which of the equivalent networks and network slices it should try to connect to first (i.e. preference for cells) in paragraph 0173, where the priority parameter indicates which slice is most suitable for the wireless device (i.e. availability/unavailability of features for the UE) in paragraph 0138 )  .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MELVIN C. MARCELO
Primary Examiner
Art Unit 2463



/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        September 24, 2022